                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

CHRIS LENNELL DAVIS,

                       Petitioner,                            Case No. 2:21-cv-10939
                                                              Hon. Victoria A. Roberts

v.


MIKE BROWN,

                  Respondent.
_____________________________/

 ORDER DENYING PETITIONER’S EMERGENCY MOTION FOR BOND PENDING
                        APPEAL (ECF No. 5.)

       Chris Lennell Davis, a state prisoner, filed an emergency motion for bond pending review

of his habeas petition. (ECF No. 5.) Davis contends that the claims in his habeas petition show

that he is actually innocent of the crimes for which he is incarcerated. He also asserts that he

contracted COVID-19 while in prison earlier during the pandemic, and because of underlying

health conditions he fears for his life if he contracts the disease again. He requests to be released

on bond during the pendency of this action to the custody of family members.

       In order to receive bond pending a decision on the merits of a habeas corpus petition, a

petitioner must show a substantial claim of law based on the facts and exceptional circumstances

justifying special treatment in the interest of justice. Lee v. Jabe, 989 F.2d 869, 871 (6th Cir.

1993)(quoting Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990)); see also Nash v. Eberlin, 437

F.3d 519, 526, n. 10 (6th Cir. 2006). There will be few occasions where a habeas petitioner meets

this standard. Dotson, 900 F.2d at 79.
       First, the Court does not have before it enough of the state court record to evaluate whether

Petitioner has a substantial claim of law based on the facts. Respondent’s answer to the petition

and copies of the state court record are not due until November 15, 2021. The portion of the state

court record Petitioner included with his petition, however, suggests that his claims are not as

obviously meritorious as he claims. The order denying Petitioner’s successive motion for relief

from judgment suggests that Petitioner was aware prior to trial of the police report, photographs,

and surveillance video he now claims were suppressed and demonstrate his innocence. (See

Petition, ECF No. 1, PageID.53-56.

       Second, Petitioner fails to demonstrate extraordinary circumstances justifying the

extraordinary remedy of bond pending review. While the Court is sympathetic to Petitioner’s

concerns regarding contracting COVID-19 a second time while in prison, that circumstance is

completely unrelated to the legal claims Petitioner raises in his habeas petition. As such, the claims

and relief requested in the motion for bond are “outside the scope of this lawsuit.” Ross v.

Chapman, No. 2:19-CV-13729, 2021 U.S. Dist. LEXIS 7873, 2021 WL 148020, at *4 (E.D. Mich.

Jan. 15, 2021). “Petitioner may not ‘piggy-back’ a separate, unrelated claim to his habeas petition.”

Id.

       Finally, there is no indication that Petitioner has been exposed again to the coronavirus,

nor has he sufficiently demonstrated that the State of Michigan is unable or unwilling to protect

him and other inmates through precautionary measures. See Titus v. Nagy, No. 2:18-CV-11315,

2020 U.S. Dist. LEXIS 70077, 2020 WL 1930059, at *3 (E.D. Mich. Apr. 21, 2020),

reconsideration denied, No. 2:18-CV-11315, 2020 U.S. Dist. LEXIS 91177, 2020 WL 2733882

(E.D. Mich. May 26, 2020). The Director of the Michigan Department of Corrections (MDOC)

issued a memorandum, listing in detail the numerous steps undertaken by the MDOC to protect
                                                  2
staff and prisoners from the spread of COVID-19. The Director’s memorandum outlines various

precautionary measures that staff should take to prevent the spread of COVID-19. These

precautionary measures include: developing isolation areas for the placement and treatment of

prisoners who (i) have tested positive for COVID-19, (ii) are under investigation for having

COVID-19, or (iii) have had close contact with known-positive COVID-19 individuals; the

wearing of protective gear; the screening of individuals entering correctional facilities; and social

distancing. Id.

       Governor Gretchen Whitmer also promulgated certain protocols to mitigate the spread of

COVID-19 among state prisoners and employees who work in state prisons. Executive Order

2020-119 requires MDOC to continue the risk-reduction protocols already in place and

implemented in its facilities. These protocols include: screening persons entering and departing

facilities; restricting visitors; limiting off-site appointments; developing and implement protocols

for inmates with COVID-19 symptoms; providing personal protective equipment for staff;

stringently cleaning areas and surfaces; ensuring access to personal hygiene products; practicing

social distancing; and minimizing crowding. Id.

       The extensive precautionary measures undertaken by the MDOC to limit inmates’ exposure

to COVID-19 at the direction of the Governor and the Director of the MDOC rebut Petitioner’s

argument that exceptional circumstances exist to justify his release on bond. Petitioner’s

emergency motion for bond in therefore denied.

       SO ORDERED.

                                                              s/ Victoria A. Roberts
                                                              Victoria A. Roberts
                                                              United States District Court
Dated: 7/9/2021

                                                  3
